DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on June 7, 2021 to the non-final Office action of April 23, 2021 is acknowledged.  The Office action on the currently pending claims 1-5 and 7-23 follows.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the allowability resides in the overall structure and functionality of the device for the reasons provided in the non-final Office action of April 23, 2021. As discussed in the attached Interview Summary, claim 1 was amended to incorporate the subject matter of previously pending dependent claim 6 (now canceled) in order to place claim 1 in condition for allowance, as noted in the previous Office action.
Regarding claim 23, the allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 23, and at least in part, because claim 23 
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 23, are believed to render said claim 23, and all claims depending therefrom allowable over the prior art references of record, taken either alone or in combination.
As discussed in the attached Interview Summary, newly added independent claim 23 recites the combined limitations of claims 1, 2, and 16, which was noted in the previous Office action to be allowable over the prior art references. Therefore, claim 23 is also believed to be in condition for allowance for the reasons provided in the previous Office action.
In the amendments filed on June 7, 2021, Applicant amended the claims in order to address the claim objections made in non-final Office action of 04/23/2021. The claim amendments have been fully considered and accepted. The claim objections are hereby withdrawn.
Applicant further amended claim 11 in order to address the 112(b) indefiniteness rejection made in the previous Office action. The amendment has been fully considered and accepted. The 112(b) rejection is hereby withdrawn.
The newly cited prior art references teach other bus-bar assemblies that have at least one fusible element that is integrally formed with a bus-bar.  However, absent impermissible hindsight and/or without rendering any of the prior art reference inoperable for its intended 
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/STEPHEN S SUL/Primary Examiner, Art Unit 2835